Citation Nr: 1127760	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  05-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected kidney stones.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected kidney stones.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2005 by the VARO in Waco, Texas.

This appeal is REMANDED to the RO via the AMC.  


REMAND

Review of the record indicates that the AMC on remand failed to undertake adjudicatory action with respect to the Veteran's reopened claim for direct and secondary service connection for a low back disorder, in contravention of the Board's specific directive to do so.  See Stegall v. West, 11 Vet. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  The record reflects that, following the conduct of a VA medical examination involving claimed hypertension, a decisional document in the form of a supplemental statement of the case of April 2011 was prepared and furnished to the Veteran that addressed only the claim for direct and/or secondary service connection for hypertension.  In addition, the AMC within such document failed to cite or consider the regulation governing entitlement to secondary service connection.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The medical opinions obtained in conjunction with the VA examinations on remand are inadequate for rating purposes because they do not address the question of wither the Veteran's hypertension or low back disability has been aggravated by his service connected kidney disability or any other service connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the examiners who conducted the VA examinations on June 22, 2010 and June 30, 2010 and obtain an opinion from each as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veterans hypertension or low back disability has been aggravated by his service connected kidney disability or by any other service connected disability.  A complete rationale should be provided for any opinion obtained.

2.  Readjudicate the Veteran's claims for direct and secondary service connection for hypertension and a low back disorder, to include specific consideration of 38 C.F.R. § 3.310.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


